Exhibit 10.2(b)

 

VIRGIN GALACTIC HOLDINGS, INC.

2019 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

Virgin Galactic Holdings, Inc., a Delaware corporation (the “Company”), has
granted to the participant listed below (“Participant”) the Restricted Stock
Units (the “RSUs”) described in this Restricted Stock Unit Grant Notice (this
“Grant Notice”), subject to the terms and conditions of the Virgin Galactic
Holdings, Inc. 2019 Incentive Award Plan (as amended from time to time, the
“Plan”) and the Restricted Stock Unit Agreement attached hereto as Exhibit A
(the “Agreement”), both of which are incorporated into this Grant Notice by
reference. Capitalized terms not specifically defined in this Grant Notice or
the Agreement have the meanings given to them in the Plan.

 

Participant:    Grant Date:    Number of RSUs:    Vesting Commencement Date:   
Vesting Schedule:    [To be specified]

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant agrees to be bound by the terms of this Grant Notice, the Plan and
the Agreement. Participant has reviewed the Plan, this Grant Notice and the
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of the Plan, this Grant Notice and the Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement.

 

VIRGIN GALACTIC HOLDINGS, INC.                  PARTICIPANT

By:  

 

   

 

Name:  

 

    [Participant Name] Title:  

 

   



--------------------------------------------------------------------------------

Exhibit A

RESTRICTED STOCK UNIT AGREEMENT

Capitalized terms not specifically defined in this Restricted Stock Unit
Agreement (this “Agreement”) have the meanings specified in the Grant Notice or,
if not defined in the Grant Notice, in the Plan.

ARTICLE I.

GENERAL

1.1    Award of RSUs. The Company has granted the RSUs to Participant effective
as of the Grant Date set forth in the Grant Notice (the “Grant Date”). Each RSU
represents the right to receive one Share as set forth in this Agreement.
Participant will have no right to the distribution of any Shares until the time
(if ever) the RSUs have vested.

1.2    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.

1.3    Unsecured Promise. The RSUs will at all times prior to settlement
represent an unsecured Company obligation payable only from the Company’s
general assets.

ARTICLE II.

VESTING; FORFEITURE AND SETTLEMENT

2.1    Vesting; Forfeiture.

(a)    The RSUs will vest according to the vesting schedule in the Grant Notice
except that any fraction of an RSU that would otherwise be vested will be
accumulated and will vest only when a whole RSU has accumulated. In addition,
any RSUs that remain outstanding shall fully vest on an accelerated basis upon
Participant’s Termination of Service (i) by the Company (or a Subsidiary)
without Cause on or within 24 months following the date of a Change in Control.
The accelerated vesting in this Section 2.1 is subject to Participant’s timely
execution and non-revocation of a general release of claims. In the event of
Participant’s Termination of Service for any reason, all unvested RSUs will
immediately and automatically be cancelled and forfeited (after taking into
consideration any accelerated vesting which may occur in connection with such
Termination of Service), except as otherwise determined by the Administrator or
provided in a binding written agreement between Participant and the Company.

(b)    As used in this Agreement, “Cause” means (i) if Participant is a party to
a written employment or consulting agreement with the Company or a Subsidiary in
which the term “cause” is defined (a “Relevant Agreement”), “Cause” as defined
in the Relevant Agreement, and (ii) if no Relevant Agreement exists, (A) the
Administrator’s determination that Participant failed to substantially perform
Participant’s duties (other than a failure resulting from Participant’s
disability); (B) the Administrator’s determination that Participant failed to
carry out, or comply with any lawful and reasonable directive of the Board or
Participant’s immediate supervisor; (C) Participant’s conviction, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or
indictable offense or crime involving moral turpitude; (D) Participant’s
unlawful use (including being under the influence) or possession of illegal
drugs on the premises of the Company or any of its Subsidiaries or while
performing Participant’s duties and responsibilities for the Company or any of
its Subsidiaries; (E) Participant’s commission of an act of fraud, embezzlement,
misappropriation, misconduct, or breach of fiduciary duty against the Company or
any of its Subsidiaries; or (F) Participant’s material breach of any material
obligation under any applicable policy of the Company or its affiliates
(including any code of conduct or harassment policies).

 

1



--------------------------------------------------------------------------------

2.2    Settlement.

(a)    The RSUs will be paid in Shares as soon as administratively practicable
after the vesting of the applicable RSU, but in no event later than the March 15
of the year following the year in which the RSU’s vesting date occurs.

(b)    Notwithstanding the foregoing, the Company may delay any payment under
this Agreement that the Company reasonably determines would violate Applicable
Law until the earliest date the Company reasonably determines the making of the
payment will not cause such a violation (in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(ii)); provided the Company reasonably believes the delay
will not result in the imposition of excise taxes under Section 409A.

ARTICLE III.

TAXATION AND TAX WITHHOLDING

3.1    Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
Award and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.

3.2    Tax Withholding.

(a)    Unless the Administrator otherwise determines, the Company shall
withhold, or cause to be withheld, Shares otherwise vesting or issuable under
this Award (including the RSUs) in satisfaction of any applicable withholding
tax obligations. The number of Shares which may be so withheld or surrendered
shall be limited to the number of Shares which have a Fair Market Value on the
date of withholding no greater than the aggregate amount of such liabilities
based on the maximum individual statutory withholding rates in Participant’s
applicable jurisdictions for federal, state, local and foreign income tax and
payroll tax purposes that are applicable to such taxable income.

(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the RSUs. Neither the Company nor any
Subsidiary makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the awarding, vesting or payment of the
RSUs or the subsequent sale of Shares. The Company and its Subsidiaries do not
commit and are under no obligation to structure the RSUs to reduce or eliminate
Participant’s tax liability.

ARTICLE IV.

OTHER PROVISIONS

4.1    Adjustments. Participant acknowledges that the RSUs, and the Shares
subject to the RSUs are subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan.

4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant
(or, if Participant is then deceased, to the Designated Beneficiary) at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party

 

2



--------------------------------------------------------------------------------

may designate a different address for notices to be given to that party. Any
notice will be deemed duly given when actually received, when sent by email,
when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.

4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.

4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

4.6    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the RSUs
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3) that are requirements for the application of such exemptive rule. To
the extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.

4.7    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

4.8    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

4.9    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the RSUs, and rights no greater
than the right to receive cash or the Shares as a general unsecured creditor
with respect to the RSUs, as and when settled pursuant to the terms of this
Agreement.

4.10    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

 

3



--------------------------------------------------------------------------------

4.11    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

* * * * *

 

4